Citation Nr: 0519801	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-05 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rotator cuff tear, 
left shoulder.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel





INTRODUCTION

The veteran served on active duty from December 1946 to 
December 1949 and from February 1952 to September 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The medical evidence of record reflects that it is at 
least as likely as not that a rotator cuff tear, left 
shoulder is related to service. 

3.  The medical evidence of record reflects that it is at 
least as likely as not that lumbar arthritis is related to 
service. 


CONCLUSIONS OF LAW

1.  A rotator cuff tear, left shoulder was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  

2.  Lumbar arthritis is related to active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The veteran's extensive and distinguished military service in 
the U.S. Marine Corps included service with Force Recon.  His 
DD-214 reflect numerous awards and medals, among which are 
the Legion of Merit, Purple Heart with one Star, Bronze Star 
with Combat V Device, Presidential Unit Citation, Korean 
Presidential Unit Citation, Legion of Merit with Combat V, 
Combat Action Ribbon, Parachutist Insignia, among other 
prominent decorations.  Although he was wounded in both lower 
extremities, once during the Korean Conflict and again during 
Vietnam, and was separated from military service in 1977, his 
first claim for VA benefits was not filed until 1999, from 
which the present appeal ensues. 

In addition to the foregoing, the veteran submitted a March 
2001 statement detailing his over 30 years of military 
service, opening as an enlisted man with long hours of 
shoveling coal, receiving his commission thereafter, through 
assignment as an instructor for Officer's Basic Training, 
various combat commands, with a number of years assignment 
and further rigorous training with Force Recon.  Service 
medical records reflect injuries to his shoulder during one 
parachute landing.  The veteran reports that fellow officers 
regarded most medical complaints as unmanly and constituted 
peer pressure that discouraged seeking treatment.  The Board 
regards the veteran as a most credible historian.  

The veteran has been diagnosed with degenerative lumbar 
changes and spinal stenosis.  With respect to his left 
shoulder, degenerative changes with calcific tendonitis in 
the left shoulder were noted on VA examination of October 
2003.  A November 2000 MRI provided the impression of rotator 
cuff tear with some retraction of shoulder girdle musculature 
and with subacromial bursa fluid, small shoulder joint 
effusion and moderately severe degenerative changes.  

One private physician, Dr. L, noted the veteran's history of 
high impact activities such as parachute jumping (some 300 
jumps during service) as well as regular running.  That 
physician felt that the entries in his health records show a 
causal relationship between his shoulder pain and back 
problems . . . to his military service."

Another private physician, Dr. B., reported in June 2001 that 
the veteran's symptomatology was consistent with longstanding 
problems with his shoulders.  That examiner noted the April 
1965 service documenting pain and limitation of the left 
shoulder following a parachute jump as well as a front end 
auto collision.  That examiner offered the opinion that 
"there may very well be a relationship of his current 
shoulder conditions to these previous accidents."

As noted above, the veteran was afforded a VA examination in 
October 2003.  That examiner commented that it was unlikely 
that the veteran sustained a left rotator cuff tear at such a 
young age and that, while he felt that the veteran's spinal 
stenosis was as likely as not the result of the physical 
strains and extensive trauma experienced by the veteran, the 
examiner also offered that his opinion was derived from pure 
speculation.

On the one hand, there is scant evidence of the claimed 
disorders in service as well as little if any medical 
evidence of the claimed disorders until many years after 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered as a factor against a service 
connection claim).  On the other hand, there is some evidence 
favoring the claims.  For example, the veteran's history with 
Force Recon as well as current medical opinions tends to 
support the participation in high impact activities as well 
as the occurrence of related injuries in service.  Moreover, 
the veteran emerges as one who is unlikely to register many 
medical ailments, which may well explain the absence of 
documented complaints. 

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991). 

In this case, the Board considers the evidence to be in 
equipoise.  Accordingly, the Board deems it an honor on 
behalf of a grateful nation to apply the benefit of the doubt 
rule to this veteran's claims.  Entitlement to service 
connection is granted.



II. Veterans Claims Assistance Act

The Board notes that VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). VA has a duty to notify the appellant 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer or before a Veterans Law 
Judge at the RO or in Washington, D.C.  He was provided with 
notice of the appropriate law and regulations.  He was 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the Statement 
of the Case of issued in April 2001, issued after the initial 
VCAA notice, constitutes a decision that fully considered the 
VCAA.  Additionally, the Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

The Board finds that the Department's duties to notify and 
assist the veteran have been fully satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.


ORDER

Entitlement to service connection for a rotator cuff tear, 
left shoulder is granted.  

Entitlement to service connection for lumbar arthritis is 
granted.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


